In the Supreme Court of Georgia



                                                       Decided: November 3, 2014


                         S14A1156. SLATON v. THE STATE.

       BENHAM, Justice.

       Appellant Charles Slaton, along with five others, were indicted for malice

murder and felony murder (aggravated assault) of Marcus Holloway, aggravated

assault of Holloway, aggravated assault of LaQuinton Forte, and possession of

a firearm during the commission of a felony. Slaton’s case was severed and he

was tried separately from the remaining four co-indictees who were tried.

Slaton was found guilty of all counts except for malice murder and the

possession count.1 All the co-indictees were part of a group that called

       1
           The crimes occurred on January 29, 2011, and the DeKalb County grand jury returned an
indictment on March 18, 2011 charging appellant and five other co-indictees with identical charges
of malice murder of Marcus Holloway, felony murder of Marcus Holloway, based upon aggravated
assault, aggravated assault of Marcus Holloway, aggravated assault of LaQuinton Forte, and
possession of a firearm during the commission of a felony. Appellant’s motion to sever was granted
and appellant was tried March 19-26, 2012, and the jury found him guilty of all charges except
malice murder and possession of a firearm during the commission of a felony. The conviction on
the charge of aggravated assault of victim Holloway merged for purposes of sentencing with the
conviction for felony murder, and the trial court sentenced appellant to life in prison as to the felony
murder count. The trial judge sentenced appellant to imprisonment for a term of five years to serve
as to the aggravated assault of victim Forte, to run concurrently with the life sentence. On April 4,
2012, appellant filed a motion for new trial which was later amended. The motion was heard over
two separate days, and it was denied by order filed August 15, 2013. The trial court granted
appellant’s motion to file an out-of-time appeal, and appellant’s notice of appeal was filed September
themselves the “Ho Haters.”

       The evidence presented at trial shows that on the evening of January 28,

2011, Slaton visited a woman at the apartment complex where the crimes

occurred. While he was there, Dwain O’Neal also showed up. O’Neal and

Slaton were at that time engaged in a conflict over stolen guns. Slaton hid under

a bed while O’Neal angrily demanded to know where Slaton was. When O’Neal

left the apartment, he asked some men who were hanging around the parking lot

which car was Slaton’s, and he then slashed the tires on Slaton’s car. In his

recorded statement made to police, Slaton stated he saw this conduct from inside

the apartment and called co-indictee Antoine Willis to come pick him up.

Slaton stated he told Willis that O’Neal had a pistol and was looking for Slaton.

He instructed Willis to pull up in a car and be prepared that someone “might

shoot at us.” Slaton knew Willis and the other co-indictees had guns. In his

statement to police, Slaton stated that if he had been armed, he would not have

had to call anyone but would have handled the situation himself. In response to

Slaton’s call, Willis drove to the complex in a car with co-indictees Jaqwanta



27, 2013. The case was docket in this Court to the April 2014 term for a decision to be made on the
briefs.

                                                2
Grimes and Brandon Reed as passengers. Co-indictee Kyree Brantley drove a

second car there with co-indictee Lancelot Hicks as a passenger. Grimes,

Brandon, Willis, and Brantley, got out of the cars and started shooting

handguns. At that point, O’Neal ran out the back of the apartment building.

Reed and Willis ran toward the building to get Slaton, and Slaton ran out the

door of the apartment to join them. Unidentified individuals in the group of

men who came to rescue Slaton opened fire to cover Slaton and they all got into

the two vehicles and drove away. Several who were present in the apartment

parking area, including victim Forte, were able to run away from the gunfire, but

victim Holloway was killed.

      After the shootout, the six men in the two cars drove to Slaton’s residence

and stayed the night with him, bragging about the shooting. Slaton remained

with them and did nothing to disassociate himself from the actions of the others.

Pursuant to an investigation, Willis was identified as a suspect and a handgun

was recovered from Willis at the time of his arrest. Another handgun was found

in the apartment of Willis’s girlfriend, and ballistics tests on shell casings found

at the scene connected both guns to the shootings. Slaton’s fingerprints were

not found on the guns.

                                         3
       1. Slaton contends the evidence presented by the State was not sufficient

to authorize his conviction because there was no evidence he directly committed

the crimes and no evidence from which the jury could conclude he was a party

to the crimes. Pursuant to OCGA § 16-2-20 (a), “[e]very person concerned in

the commission of a crime is a party thereto and may be . . . convicted of

commission of the crime.” Pursuant to OCGA § 16-2-20 (b) (4), one of the

ways in which a person is “concerned in the commission of a crime” is if he

“[i]intentionally advises, encourages, hires, counsels, or procures another to

commit the crime.” Slaton argues that the State presented only circumstantial

evidence of Slaton’s guilt that did not exclude every other reasonable

hypotheses except that of his guilt as a party the crimes, as required by the

former OCGA § 24-4-6.2 His theory, however, that he simply called a friend to

help him get out of the apartment where he was trapped and had no idea that

guns would be involved in his rescue was put before the jury through his

recorded statement to police and was argued as a defense during closing


       2
          Former OCGA § 24-4-6 applied at the time of Slaton’s trial, but has been replaced by
OCGA § 24-14-6, effective January 1, 2013. Both the former and current evidentiary statutes state:
“To warrant a conviction on circumstantial evidence, the proved facts shall not only be consistent
with the hypothesis of guilt, but shall exclude every other reasonable hypothesis save that of the guilt
of the accused.”

                                                   4
argument. The jury rejected this theory and found appellant guilty.

      “[Q]uestions as to the reasonableness of hypotheses other than the guilt

of the defendant are generally for the jury to decide, and this Court will not

disturb a finding of guilt unless the evidence is insupportable as a matter of

law.” Lowe v. State, ___ Ga. ___ (1) (759 SE2d 841) (2014). Further, this

Court will not resolve evidentiary conflicts and inconsistencies. See Flowers

v. State, 275 Ga. 592 (1) (571 SE2d 381) (2002). Mere presence at the scene of

the crime and mere approval of a criminal act are insufficient to establish that

a defendant was a party to the crime. “Proof that the defendant shares a

common criminal intent with the actual perpetrators is necessary.” Eckman v.

State, 274 Ga. 63, 65 (1) (548 SE2d 310) (2001). But such shared criminal

intent “may be inferred from the defendant’s conduct before, during, and after

the crime.” Id. See also Brown v. State, 291 Ga. 887 (1) (734 SE2d 41) (2012)

(where defendant asked to be picked up by a friend to go looking for those he

believed had shot at him, and the driver of the car that came to pick him up fired

a shot toward the victim and others the defendant identified as the ones who shot

at him, killing the victim, the evidence was sufficient to support defendant’s

conviction for murder and other charges as a party to the crimes). Similarly to

                                        5
the facts in Brown, here, a jury could reasonably infer from the evidence

concerning Slaton’s conduct before, during, and after the shooting that he

advised, encouraged, and counseled Willis to come rescue him “with guns

blazing,” as the State contended.

       The jury was properly instructed on the law of party to a crime.

Accordingly, viewing the evidence in the light most favorable to the verdict,

“we find that the evidence is sufficient to have authorized the jury to find that

the state excluded all reasonable hypotheses except that of the defendant’s guilt

. . . .” (Citation and punctuation omitted.) Reeves v. State, 294 Ga. 673, 675

(1) (755 SE2d 695) (2014). We find the evidence was sufficient to authorize a

rational trier of fact to find beyond a reasonable doubt that Slaton was a party

to the crimes of which he was convicted. Jackson v. Virginia, 443 U.S. 307, 319

(III) (B) (99 SCt 2781, 61 LE2d 560) (1979).

       2. Slaton also asserts the verdict was against the weight of the evidence

and contrary to the principles of justice and equity,3 as the State failed to meet

its burden of showing his actions in any way contributed to the victim’s death.

       3
           These grounds for new trial, set forth at OCGA § 5-5-20 and 5-5-21, are commonly
referred to as the “general grounds.” See White v. State, 293 Ga. 523, 524 (2) (753 SE2d 115)
(2013).

                                             6
Consequently, he claims the case requires the grant of a new trial. Although

Slaton raised the general grounds in his initial written motion for new trial, at

the hearing on the motion Slaton presented no argument regarding the weight

of the evidence and did not request the trial court to exercise its discretion to set

aside the verdict on these grounds. Instead he stated that he was asking the

court to grant a new trial based on the arguments made at the hearing.4 Notably,

Slaton doesn’t assert the trial court erred in failing to address the general

grounds for setting aside the verdict or to exercise its discretion to find the

verdict was against the weight of the evidence. Instead, Slaton effectively seeks

such a finding by this Court. But this Court is without authority to make such

a finding. Smith v. State, 292 Ga. 316, 317 (1) (b) (737 SE2d 677) (2013).

       A motion for new trial based on OCGA § 5-5-20, i.e., that the
       verdict is contrary to the evidence, addresses itself only to the
       discretion of the trial judge. [Cit.] Whether to grant a new trial
       based on OCGA § 5-5-21, i.e., that the verdict is strongly against
       the evidence, is one that is solely in the discretion of the trial court,
       and the appellate courts do not have the same discretion to order
       new trials. [Cit.]



       4
            At the motion for new trial hearing, in addition to arguing the evidence was legally
insufficient to support the verdict beyond a reasonable doubt, pursuant to Jackson v. Virginia, supra,
Slaton asserted various other grounds for the motion, but no error is raised on appeal with respect
to the trial court’s failure to grant a new trial on those other grounds.

                                                  7
Id. This is not a case in which this Court is required to remand these issues to

the trial court for determination, given Slaton’s failure to argue the general

grounds at the hearing on the motion for new trial and his statement that he was

seeking a new trial based upon the arguments made at the hearing. But see

Walker v. State, 292 Ga. 262 (2) (737 SE2d 311) (2013) (where the judgment

was vacated and remanded for further action because the trial court failed to rule

on the general grounds raised in appellant’s motion for new trial and applied

only the sufficiency of the evidence standard in denying the motion); compare

Strapp v. State, 326 Ga. App. 264 (3) (756 SE2d 333) (2014) (appellant induced

error, if any, with respect to the trial court’s failure to rule upon his motion for

new trial on the general grounds by indicating at the hearing that he was arguing

only the sufficiency of the evidence and not the general grounds). The trial

court expressly stated in its order denying the motion for new trial that no basis

for granting a new trial was shown.

      Judgment affirmed. All the Justices concur.




                                         8